Citation Nr: 0736338	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to an increased (compensable) initial 
evaluation for residuals of a left ear perforated tympanic 
membrane.

2. Entitlement to service connection for vertigo, including 
as secondary to service-connected residuals of a left ear 
perforated tympanic membrane.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 to April 
1979 with reserve component service prior to and following.  
The RO has conceded that on May 17, 1982 the veteran was 
performing active service.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO denied service 
connection for vertigo and granted a non-compensable rating 
for a perforated ear drum in the left ear.  The Board 
remanded the claim in December 2003 and May 2006.

     
REMAND

The Board previously remanded for proper notice to be issued 
to the veteran.  The veteran is claiming service connection 
for vertigo as secondary to residuals of a left ear 
perforated tympanic membrane.  The veteran's May 2003 
statement expressed a belief that his vertigo resulted from 
his service-connected left ear perforated tympanic membrane.  
He has not been informed of the requirements necessary to 
substantiate a secondary service connection claim.  The 
veteran must be notified of the criteria for establishing 
secondary service connection, including as resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disability or disabilities.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  The veteran should be 
advised that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated only 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  The RO also 
failed to issue the veteran notice that in the event that 
such claim was granted it would be assigned a disability 
rating and an effective date and of the information or 
evidence needed to establish a disability rating and 
effective date.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further notice is required.

In May 2006, the Board remanded both claims for further 
evidentiary development, including: confirming the veteran's 
current address, obtaining additional medical records, and 
scheduling the veteran for an appropriate VA compensation and 
pension (C&P) examination.  The veteran submitted a current 
mailing address in March 2007.  In May 2007 the RO requested 
that veteran identify all private and VA providers that have 
treated him for ear symptoms since June 2000 and confirm if 
an electronystagmogram was conducted.  The veteran has not 
provided any such response.  

The RO scheduled the veteran for a VA medical examination in 
June 2007.  The evidence of record includes a notice letter 
to the veteran's latest address of record.  However, it is 
unclear when such notice was sent.  There is a date in the 
upper right hand corner marked August 2007, which is after 
the VA examination date.  While this date may reflect the 
date such notice was printed and added to the file, the fact 
remains there is no evidence that this notice was sent to the 
veteran in a timely fashion.  As there is no confirmation 
that notice of the June 2007 VA examination was timely sent 
to the veteran, remand is required to assure that the veteran 
has been afforded due process.   See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be notified of the 
criteria for establishing that vertigo is 
etiologically related to, secondary to, 
or aggravated by a service-connected 
disability or disabilities under 
38 C.F.R. § 3.310.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  The 
veteran should be advised that when 
aggravation of a nonservice-connected 
condition is proximately due to or the 
result of a service-connected disability, 
the veteran shall be compensated only for 
the degree of disability over and above 
the degree of disability existing prior 
to the aggravation.  

The veteran should be notified of the 
information or evidence needed to 
establish a disability rating, and an 
explanation as to the information or 
evidence needed to determine an effective 
date for a grant of service connection, 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule the veteran for an 
appropriate examination to determine the 
nature and severity of any residuals of 
the left eardrum perforation and to 
determine the nature and etiology of any 
vertigo. The claims file and a copy of 
this remand should be available for 
review. All necessary tests and studies 
should be conducted and the examiner 
should be requested to answer the 
following questions:

a. Does the veteran currently have 
vertigo?

b. If the veteran has vertigo, is it at 
least as likely as not (i.e., probability 
of at least 50 percent), that this 
condition had its onset in service?

c. If the veteran's vertigo did not have 
its onset in service, is it at least as 
likely as not that it is a residual of 
the perforated left ear drum or is being 
aggravated by this service-connected 
disability? If aggravated, describe the 
degree of aggravation in as objective 
terms as possible.

d. Describe the severity of all the 
residuals of the left ear perforated 
tympanic membrane.

3.  Upon completion of the above, and any 
additional development required, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent statement of 
the case or supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


